Citation Nr: 1455067	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The case is currently under the jurisdiction of the RO in Seattle, Washington.  

During the pendency of the appeal, the RO issued an August 2012 rating decision increasing the rating for PTSD to 30 percent effective June 16, 2009.  However, as this is less than the maximum available benefit, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993)

With respect to the Veteran's claim for an initial rating in excess of 30 percent for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.

In July 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Specifically, at his July 2014 Board hearing, the Veteran indicated that his psychiatric symptoms had worsened since his last VA examination in December 2010.  He explained that his memory, depression, focus, and ability to take care of himself have worsened, and that he has increased flashbacks of Vietnam.  He also stated that his familial and social relationships are strained due to his isolation.  In light of his statements suggesting a possible worsening of psychiatric symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's psychiatric disorder.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his psychiatric disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, the Board finds that the record has raised a claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his July 2014 Board hearing, the Veteran testified that he is unable to work due to his service-connected psychiatric disability, as his memory and inability to focus, stay on task, or follow directions would prevent him from working.  Statements from treating physicians also suggest that the Veteran's psychiatric symptoms prevent him from working.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable.  
Finally, the Veteran also testified that he has received treatment from Penticton Regional Hospital in British Columbia, Canada.  There are also statements in the record from other Canadian medical professionals.  Given that there may be outstanding private, as well as VA treatment records that contain information pertinent to the Veteran's claim, an attempt to obtain any records should be made.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim as well as information concerning the assignment of disability ratings and effective dates.

2.  Obtain and associate with the record all identified outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

If the Veteran has received any private medical treatment, and the records of such treatment are not of record, he should be afforded a sufficient opportunity to submit them.  

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected psychiatric disability.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his psychiatric disability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score. 

The examiner is also asked to provide an opinion as to whether the Veteran's service-connected psychiatric disorder precludes him from obtaining and maintaining gainful employment.  Any supporting medical observations or rationale that the examiner may provide will be of substantial help to the Board.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue of an increased rating for an acquired psychiatric disorder, to include the issue of TDIU.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



